DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent Number 10,316,573.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 is generic to all that is recited in claims 1-20 of U.S. Patent Number 10,316,573.  In other words, claims 1-20 of U.S. Patent Number 10,316,573 fully encompasses the subject matter of claims 1-20 and therefore anticipates claims 1-20.  Specifically, claim 1 reciting “said locking mechanism of said slave door of said secondary vault independently positionable into said unlocked orientation from an interior of said primary vault, and each of said master and slave doors further structured to indicate said locked orientation of a corresponding one of said locking mechanisms” is anticipated by claims 1-20 of U.S. Patent Number 10,316,573 reciting “said locking mechanism of said slave door of said secondary vault manually and independently positionable into said unlocked orientation by manual access thereto from an interior of said primary vault, and each of said master and slave doors further including a sensor assembly 


Allowable Subject Matter
Claims 1-20 are allowed.
The claims are allowable over the prior art of record because the teachings of the references taken as a whole do not teach or render obvious the combination set forth, including that of a modular vault assembly comprising: a plurality of vault modules variable in number by the interconnection of additional vault modules to one another, said plurality of vault modules including a primary vault and at least one secondary vault, said primary vault including a master door and said at least one secondary vault including a slave door, each of said master and slave doors including a locking mechanism operable to assume a locked orientation and an unlocked orientation, said locking mechanism of said slave door of said secondary vault independently positionable into said unlocked orientation from an interior of said primary vault, and each of said master and slave doors further structured to indicate said locked orientation of a corresponding one of said locking mechanisms.

The closest prior art of record, U.S. Patent Number 5,504,325 to Talmon et al., disclose a modular vault assembly comprising: a plurality of vault modules (20) variable in number by the interconnection of additional vault modules to one another (respective vaults shown in figure 1), said plurality of vault modules including a primary vault and at least one secondary vault (respective vaults shown in figure 1), said primary vault including a master door and said at least 
However, Talmon et al. does not disclose said locking mechanism of said slave door of said secondary vault independently positionable into said unlocked orientation from an interior of said primary vault.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following patents are cited to further show the state of the art with respect to modular vault assemblies:
U.S. Patent Application Publication Number 2020/0408028 to Schmider et al.; U.S. Patent Number 10,799,051 to Schmider et al.; U.S. Patent Number 10,475,265 to Fabre; U.S. Patent Number 10,260,272 to Ivester; U.S. Patent Number 7,828,399 to Bass; U.S. Patent Number 7,070,093 to Siemens et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054.  The examiner can normally be reached on M-R: 9-4; F 9-12.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        




CJB /cb/
January 14, 2021